PER CURIAM.
In this petition for common law certiora-ri, United Cab Company seeks review of an order of the Circuit Court in and for Hillsborough County which in turn reversed an order of the Tampa Taxi Cab Commission.
It is now rudimentary, of course, that our gracious, discretionary writ of common law certiorari will issue only upon a clear showing that the court below departed from the essential requirements of law resulting in the petitioner’s irreparable injury. The petition and the record herein fail to meet this test in either respect.
Accordingly, the petition for a common law writ of certiorari should be, and the same is hereby, denied.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.